29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Magdi R. SAWIERS, Appellant,v.MTS SYSTEMS CORPORATION, Appellee.
No. 93-3999MN, No. 93-4000MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 16, 1994.Filed:  July 20, 1994.

Before FAGG, Circuit Judge, HENLEY, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Magdi R. Sawiers appeals from the district court's adverse rulings on Sawiers's motion for appointment of counsel and MTS Systems Corporation's motion for summary judgment.  After a careful review of the record and the parties' briefs, we conclude the district court's rulings are clearly correct and that any opinion by this court would have no precedential value.  We thus affirm the district court.  See 8th Cir.  R. 47B.